Examiner’s Amendment

The present application is being examined under the pre-AIA  first to invent provisions. 


2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jerald L. Meyer on 06/21/2021.
The application has been amended for some claims as follows and all other claims remain unchanged as filed by applicant on 06/10/2021: 

3.	Claims 1-2, 5 are directed to an allowable method. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 3 is also directed to the process of making, previously withdrawn from consideration as a result of a restriction requirement, claim 3 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/08/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


1.    (Currently Amended) A substrate processing method, comprising:
forming a silicon nitride film having a thickness L2 and that is laminated on a titanium nitride film by supplying a film forming gas to a Si substrate;
oxidizing a surface of the silicon nitride film to form a silicon oxynitride layer having a thickness L1 by supplying an oxidizing gas to the surface of the silicon nitride film;
after the oxidizing the surface of the silicon nitride film, alternately laminating an additional silicon nitride film and an additional silicon oxynitride layer on the siliconoxynitride layer by alternately repeating the forming the silicon nitride film and the oxidizing the surface of the silicon nitride film a plurality of times;
forming an opening in the silicon nitride film and the silicon oxynitride layer by partially etching the silicon nitride film and the silicon oxynitride layer along a resist pattern until a portion of the titanium nitride film is exposed on a surface of the Si substrate; 
removing the resist pattern; and
after the removing the resist pattern, etching the exposed titanium nitride film by supplying an etching gas containing halogen to expose the surface of the Si substrate while the remaining silicon oxynitride layer covers the remaining silicon nitride film,
wherein a thickness ratio of L1/L2 is equal to or smaller than 1/3, and is larger than 0.

3. (Withdrawn, Rejoined) The method of Claim 1, wherein the etching gas is a chlorine-based gas.

7-8. (Canceled)

Allowable Subject Matter
2.	1-3, 5 are allowed.  The following is an examiner’s statement of reasons for allowance:

For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a substrate processing method, comprising, “after the oxidizing the surface of the silicon nitride film, alternately laminating an additional silicon nitride film and an additional silicon oxynitride layer on the siliconoxynitride layer by alternately repeating the forming the silicon nitride film and the oxidizing the surface of the silicon nitride film a plurality of times”, and “after the removing the resist pattern, etching the exposed titanium nitride film by supplying an etching gas containing halogen to expose the surface of the Si substrate” in combination with other limitations as a whole.


The closet prior arts on records are Kanamura et al. (US 2006/0009025 A1), Akinmade et al (US 2012/0187546 Al), Yuasa et al (US 2013/0084712 Al), Applicant Admitted Prior Art (AAPA), Nishita et al. (US PGPUB 2006/0094248 Al) and Takigawa et al. (US PGPUB 2005/0191852 Al). None of the prior arts teach about the allowable subject matter limitation. Moreover none of 

Claims 2-3, 5 are also allowed being dependent on allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897